APPLICATION FOR REHEARING.
BY THE COURT:
Submitted on application of the State for rehearing.
The respective views of the members of the Court in the opinions on the motions to quash were expressed upon consideration of the indictment in conjunction with the bills of particulars and the supplemental bills of particulars. This is the test to be applied, as we understand it, under State v Whitmore, 126 Oh St 381, 387, 388. The infirmity in the indictment is not in the form nor the substance of the language therein employed, but becomes evident in applying to the offense charged the factual developments appearing in the bills of particulars.
Counsel for the State may be assured that the members of this Court carefully considered everything that was set out in all of the bills of particulars brought to our attention on the appeal.
Upon further consideration of the question presented as urged by the application for rehearing, we find no sufficient reason to change our respective opinions and they will be and are adhered to.
The application for rehearing will be denied.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.